EXHIBIT 10.4


GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
DIRECTOR COMPENSATION PLAN


ARTICLE 1
PURPOSE


1.1. PURPOSE. The purpose of the Director Compensation Plan (the “Plan”) is to
attract, retain and compensate highly-qualified individuals who are not
employees of Griffin Capital Essential Asset REIT II, Inc. (the “Company”) or
any of its subsidiaries or affiliates for service as members of the Board of
Directors (the “Board”) by providing them with competitive compensation and an
ownership interest in the common stock of the Company. The Company intends that
the Plan will benefit the Company and its stockholders by allowing Independent
Directors to have a personal financial stake in the Company through an ownership
interest in the common stock and will closely align the interests of Independent
Directors with that of the Company’s stockholders.


1.2. ELIGIBILITY. Independent Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.
ARTICLE 2
DEFINITIONS


2.1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Incentive Plan. Unless the context
clearly indicates otherwise, the following terms shall have the following
meanings:


“Annual Retainer” means the annual retainer payable by the Company to an
Independent Director pursuant to Section 5.1 hereof for service as a director of
the Company, as such amount may be changed from time to time.


“Eligible Participant” means any person who is an Independent Director or
becomes an Independent Director while this Plan is in effect.


“Incentive Plan” means the Griffin Capital Essential Asset REIT II, Inc.
Employee and Director Long Term Incentive Plan, or any subsequent equity
compensation plan approved by the Board and designated as the Incentive Plan for
purposes of this Plan.


“Independent Director” has the meaning given such term under the corporate
governance standards of the New York Stock Exchange.







--------------------------------------------------------------------------------





ARTICLE 3
ADMINISTRATION


3.1. ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned, including the
Company, its stockholders and persons granted awards under the Plan. The Board
may appoint a plan administrator to carry out the ministerial functions of the
Plan, but the administrator shall have no other authority or powers of the
Board.


3.2. RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s charter
or otherwise.


ARTICLE 4
SHARES


4.1. SOURCE OF SHARES FOR THE PLAN. The shares of common stock that may be
issued pursuant to the Plan shall be issued under the Incentive Plan, subject to
all of the terms and conditions of the Incentive Plan. The terms contained in
the Incentive Plan are incorporated into and made a part of this Plan with
respect to shares of common stock, restricted shares and any other equity
granted pursuant hereto and any such grant shall be governed by and construed in
accordance with the Incentive Plan. In the event of any actual or alleged
conflict between the provisions of the Incentive Plan and the provisions of this
Plan, the provisions of the Incentive Plan shall be controlling and
determinative. This Plan does not constitute a separate source of shares for the
grant of restricted shares or shares of common stock described herein.


ARTICLE 5
RETAINERS AND EXPENSES


5.1. ANNUAL RETAINER. Any Eligible Participant who serves as a director shall
receive an Annual Retainer of $40,000, paid in equal quarterly installments of
$10,000.


5.2. MEETING FEES. Any Eligible Participant who serves as a director shall
receive $1,000 for each Board or committee meeting attended in person or by
telephone ($2,000 for attendance by the Chairperson of the Audit Committee at
each meeting of the Audit Committee and $1,500 for attendance by the Chairperson
of any other committee





--------------------------------------------------------------------------------





at each of such committee's meetings). In the event there are multiple meetings
of the Board and one or more committees in a single day, the fees shall be
limited to $3,000 per day ($3,500 for the Chairperson of the Audit Committee if
there was a meeting of such committee).


5.3. TRAVEL EXPENSE REIMBURSEMENT. All Eligible Participants shall be reimbursed
for reasonable travel expenses in connection with attendance at meetings of the
Board and its committees, or other Company functions at which the Chief
Executive Officer or Chair of the Board requests the Independent Director to
participate. Notwithstanding the foregoing, the Company’s reimbursement
obligations pursuant to this Section 5.2 shall be limited to expenses incurred
during such director’s service as an Independent Director, accompanied by such
evidence of expenses incurred as the Company may reasonably require.


ARTICLE 6
EQUITY COMPENSATION


6.1. INITIAL RESTRICTED STOCK GRANT. Subject to share availability under the
Incentive Plan, on the first date that an Independent Director is initially
elected or appointed to the Board, he or she shall receive an award of 5,000
shares of restricted common stock, which shall be fully-vested as to one hundred
percent of the shares.


6.2. ANNUAL RESTRICTED STOCK GRANT. Subject to share availability under the
Incentive Plan, on the date following an Independent Director’s subsequent
re-election to the Board, such director shall receive 7,000 shares of restricted
common stock, which will generally vest 50% on the date the shares are awarded
and 50% one year from the date the shares are awarded.


6.3. RESTRICTED STOCK AWARDS. All restricted stock awards granted pursuant to
this Article 6 shall be evidenced by a written restricted stock award agreement,
which shall include such provisions, not inconsistent with the Plan or the
Incentive Plan, as may be specified by the Board.


ARTICLE 7
AMENDMENT, MODIFICATION AND TERMINATION


7.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and
from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, require stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
a national securities exchange on which the common stock is listed or traded,
then such amendment shall be subject to stockholder approval; and provided,
further, that the Board may condition any other amendment or modification on the
approval of stockholders of the Company for any reason.







--------------------------------------------------------------------------------





ARTICLE 8
GENERAL PROVISIONS


8.1. DURATION OF THE PLAN. The Plan shall remain in effect until terminated by
the Board.


8.2. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.







